DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.

Response to Amendment
Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending and are provided to be examined upon their merits.
	
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Claim Rejections 35 U.S.C. § 101

Claims 1-20 were rejected under 35 U.S.C. § 101 as the claimed invention is directed to an abstract idea without significantly more. While Applicant does not necessarily agree with the rejections, Applicant has amended the claims to advance prosecution and Applicant respectfully submits that under current guidance including the 2019 Revised Patent Subject Matter Eligibility Guidance and the October 2019 Updated Guidance, these rejections under 35 U.S.C. $101 do not apply to the currently amended claims, as described in detail below.

The Claims Integrate Any Alleged Exception into A Practical Application:

Applicant submits that the limitations of the present claims necessarily require the use of computer technology and specific computing devices so as to be “rooted in computer technology” and therefore are not directed to an abstract idea. Even if the claims recite a judicial exception (which Applicant does not admit), Applicant submits that the limitations of the amended claims integrate the exception into a practical application, and thus the amended claims are statutory under Step 2A, Prong Two. In particular, the limitations relate to a specific usage (e.g., data conversion and formatting systems) in a specific situation (e.g., when incorporating different merchant and client devices that utilize different file formats) to provide a particular practical application that improves technology (e.g., to improve coordination and interoperability between different computing systems, platforms and devices).

The claims provide specific improvements in technology so as to be limited to a practical application that improves over the prior systems. For example, the present application notes the issues in the technology at paragraph [0004], which states:

In this process, different credit card processors (the organizations that contract with the merchant’s acquiring bank to process card transactions and receive merchant responses on disputed card transactions) may each have their own requirements around the format in which they accept the representment information from the merchants. For instance, the credit card processors may only accept image data from a merchant in a particular image format, where that format may differ from processor to processor.

The present application provides solutions, in various embodiments, to those issues, such as the material discussed at least at paragraphs [0012]-[0022]. For example, the present application, in part, states:

Various embodiments provide, among other things, a chargeback facilitating application. The chargeback facilitation application may receive information from tenants or merchants over an Application Programming Interface (API) on a chargeback from any of a variety of different processors, along with the merchant’s or tenant’s choice of response to the chargeback and a list of supporting documents. The chargeback facilitation application may use configurations based on processor requirements to decide on a format and protocol (e.g., packaging, encryption, and transmission) for the information to be properly sets to the processor. Furthermore, the chargeback facilitation application may use automated systems to reformat the information received into a format required by the processor, package the information, and transmitted to the processor.

The chargeback facilitating application may be operable to receive a chargeback message from a credit card processor, parse that message into usable data for its own system, access a database of configurations deciding the response formats for that credit card processor, convert data into formats that are usable by the particular credit card processor, and generate and transmit a representment data structure to the credit card processor in an appropriate format. The chargeback facilitation application may be operable to provide such services with respect to a variety of different credit card processors, each of the credit card processors having different data format requirements...

Various embodiments may provide one or more advantages over related art systems. For instance, various embodiments of the present disclosure may provide an automated framework for merchants or other users to conform to a multitude of different formatting requirements by a variety of different credit card processors. Such automation may save time and increase efficiency, thereby adding value to a merchant or tenant who might otherwise not understand how to challenge a chargeback or might spend many man hours attempting to conform to formatting requirements. Furthermore, automation to determine a parcel status (e.g., delivered or not) based on image file uploads may significantly reduce an otherwise manual process, thereby increasing efficiency and ease. Various embodiments may solve a particular problem (e.g., keeping up with, and conforming to, different requirements of different credit card processors) that did not exist before the advent of Internet- based chargeback processes.

The limitations of the present claims provide technical solutions directed to the above to provide faster and more coordinated transmission of data between different computing platforms in different file formats.

Respectfully, the above faster and more coordinated transmission of data is an effect or result dissociated from any method (additional element(s)) of which it (faster and coordinated) is accomplished.  

As stated in the October 2019 Patent Eligibility Guidance Update (the “Update”’), if “the claim improves technology, the claim imposes meaningful limits on any recited judicial exception, and the claim would be eligible.” See page 11 of the Update. With regard to Bascom where technology was improved by utilizing a filtering mechanism at a different network location, the Update states: “[the court] concluded the claimed invention improved technology because the filtering tool was installed at a specific location, remote from the end-users, with customizable filtering features specific to each end user...”

Here, the present claims provide a solution, according to various embodiments, through converting data between different computing systems to allow utilization in a faster and more coordinated manner. This allows for disparate and different computing platforms to utilize the same data but in different formats through representment data structures. In Example 42 of the 2019 PEG Examples, the solution provided in the application provides a system which allows for data transmission between parties, which may be used to specifically convert information input by users and distribute a message in a fast and coordinated manner. See page 17 of the 2019 PEG Examples. Here, like claim 1 in Example 42, the present claims provide improved processes and an improved system that converts data to specific formats processable by online systems in a fast and coordinated manner when particular systems are unable to transmit and process certain formats and other data provided by end user devices. Therefore, Applicant respectfully submits that, like in Example 42, the amended independent claims of the present application are directed to an improved system that integrate the alleged abstract idea into a practical application.

Consequently, Applicant respectfully submits that the amended claims are not directed to an abstract idea under Step 2A, Prong Two.

If there is new/improved technology with respect to faster and coordinated, the technical steps that accomplish this need to be claimed.

The Limitations in the Claims Amount to Significantly More than the Alleged Abstract Idea:

The Examiner further states that the claims do not include additional elements that are sufficient to amount to significantly more than the alleged abstract idea. See pages 2-3 of the Office Action. Amdocs states: “Unlike the claim in Content Extraction, claim 1 of the 065 patent depends upon a specific enhancing limitation that necessarily incorporates the invention’s distributed architecture — an architecture providing a technological solution to a technological problem. This provides the requisite “something more’ than the performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” See page 24 of Amdocs. As the present claims further provide a technical solution to a technological problem, Applicant traverses and respectfully submits that the currently amended claims add “significantly more” to the alleged abstract idea.

In this regard, the present amended claims utilize computer technology that provide meaningful limitations not found with generic computer components, for example, the described processes herein provide specific improvements to data processing between disparate computing devices and systems utilizing different data formats, files, and configurations. Specific devices, applications, and communication technologies are required to perform such functions.

Applicant should be reciting the specific steps that provide the specific technical improvements.  Using existing computer technology as claimed is not enough.

For example, conventional systems allow users to submit data in certain file formats and structures, which may not be compatible between different computing systems, operating systems, and/or devices. These files are provided in a specific format and/or standard, such as JPEG, TIFF, DOC, or the like. In this regard, the present application, in some embodiments, provides an intermediate system that generates data structures that may be converted to a particular data structure capable of being processed by online processors. Further, the present claims, according to various embodiments, allow for converting and compiling of data in these data structures through data extraction technologies. Thus, the present claims, according to various embodiments, provide processes to simplify and provide faster and more efficient data conversion and transmission between different systems. This is analogous to Bascom where the court states the claims “overcome[] existing problems with other Internet filtering systems.”

If there is new/improved technology for converting, this should be claimed. 

From Claim 8…
formatting the response for the data format utilized by the credit card processor using an object recognition process for the at least one image; and

Formatting data used by a credit card processor using an object recognition process for the image is itself abstract.

From Applicant’s specification…
“The chargeback application 179 may analyze the evidence information received from the merchant. For example, the chargeback application 179 may perform different algorithms (e.g., object recognition algorithms, parsing algorithms) on the evidence information included in the container object, which may include images, videos, text, etc., to extract data relevant to the chargeback.” [0045]

The above therefore appears to be using some undefined and existing object recognition algorithm.  Respectfully, even if this itself were not abstract, it is using some undefined existing algorithm, and therefore would not be enough (i.e. no new technology is being taught and claimed).

In other words, the recited amended claim elements are directed to mobile application operations and communications that differ from the generic, routine, and conventional sequence of events normally conducted when converting and encrypting data for different computing systems and transmissions, similar to the unconventional sequence of events in Bascom. As shown above, the amended claims, taken as an ordered combination, solve a problem inherent in data transmissions and processing between different computing systems. Applicant thus respectfully submits that, similar to the analysis of Bascom, “[a]s is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”

Bascom improved filtering on the Internet, therefore improved computer technology.  Applicant is not reciting steps that solve data transmission and processing between computers problems.  

As such, Applicant asserts that the amended claims include several limitations that amount to significantly more than the alleged abstract idea when “the elements taken individually and in combination,” as required under the current guidance. Even if the amended claims 1, 8, and 15 are considered to include an alleged abstract idea, the amended claims (and its corresponding dependent claims) add “significantly more” to the abstract idea itself and thus direct the claims to statutory subject matter, as discussed in detail above.

As such, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 101.

The rejection is respectfully maintained but modified for the claim amendments.  There has to be more than just an effect or possible effect/benefit from the claimed steps of a technical improvement.  The [non-abstract] steps themselves that provide additional elements must be claimed and supported from the specification. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 17/362888 on 06/29/2021. It is noted, however, that applicant has not filed a certified copy of the 201841019477 IN application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which  are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 8 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 15.  Claim 8 recites the limitations of:
A method comprising:
receiving a data file corresponding to a chargeback associated with a tenant of an online transaction processor, wherein the data file is received from a credit card processor corresponding to a processing operation for the chargeback; 
retrieving, from a database accessible by the online transaction processor, parameters associated with the chargeback;
extracting chargeback data for the chargeback from the data file using the parameters;
compiling the chargeback data in a format utilized by the credit card processor;
generating a representment data structure for the compiled chargeback data in the data format;
determining, based on the chargeback data, the tenant corresponding to the chargeback from a plurality of tenants of the online transaction processor;
transmitting a notification to the tenant of chargeback, wherein the notification comprises the representment data structure in the data format; 
receiving, responsive to the notification, a response associated with the chargeback, wherein the response comprises at least one image of an item associated with the chargeback;
formatting the response for the data format utilized by the credit card processor using an object recognition process for the at least one image; and
encrypting the formatted response based on an encryption requirement of the credit card processor.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. extracting chargeback data).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as several steps can be performed in the mind of a person or with pen and paper, or on a generic computer, the claims are also abstract under Mental Processes grouping of abstract ideas.  For example, formatting the response based on data format and object recognition and encrypting data could be done as a Mental Process. The steps that recite “online transaction processor” are either insignificant extra solution activity (e.g. receiving) or not use functionally in the claim step (e.g. determining… tenants of the online transaction processor).  See also MPEP 2106.04(a)(2) III C where use of a generic computer to perform a Mental Process was found to be abstract.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: non-transitory memory, hardware processor(s), online transaction processor (Claim 1);  online transaction processor (Claim 8); non-transitory machine readable medium, online transaction processor (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “credit card processor” could be just the organization that processes card transactions (pg. 3, lines 2-4 of the instant specification).  The formatting and encrypting steps are recited at a high level of generality and therefore are themselves abstract.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving, retrieving, and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The claims themselves further limit the abstract steps or are themselves abstract.  Claims 4, 5, 11, 12, 18, and 19  of creating a container object of a file that represents the chargeback appears to be creating files (para. [0067]), therefore creating files of chargeback data, which would be insignificant extra solution activity of storing chargeback data in files.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
		

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3626